Citation Nr: 0823212	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-28 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
1973 to July 1981, and he received a dishonorable discharge 
from active service for a period from October 1981 to 
September 1985.

This matter comes before the Board of Veterans' Appeals on 
appeal from an August 2006 RO decision that denied the 
veteran's claim for service connection for PTSD.  The Board 
notes that the veteran was previously denied service 
connection for a nervous condition.  Nevertheless, where a 
claim for service connection has been denied, and a current 
claim contains a different diagnosis, even one producing the 
same symptoms in the same anatomic system, a new decision on 
the merits is required.  Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).

In November 2007, the Board remanded the appeal in order to 
provide the veteran a hearing.  In April 2008, the veteran 
testified at a videoconference hearing before the 
undersigned.  A transcript has been associated with the file.  
At that hearing, the veteran withdrew appeals regarding 
service connection for an anxiety disorder and service 
connection for a left eye disability.  Accordingly, the only 
issue currently on appeal is service connection for PTSD.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  This letter was not sent prior to the 
initial adjudication of the veteran's claim because the 
veteran claimed service connection for a nervous condition.  
A May 2004 letter, prior to initial adjudication, was sent; 
however, this letter did not include the PTSD stressor 
questionnaire or information regarding PTSD claim development 
or the elements required to establish service connection.  
The May 2005 letter did provide PTSD-specific notice.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
May 2005, he was provided over a year to respond with 
additional argument and evidence, which he did, and the claim 
was readjudicated and a statement of the case (SOC) was 
provided to the veteran in August 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The May 2005 letter did not include notice of the 
requirements for initial disability ratings or effective 
dates.  Since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the file, 
and the veteran has indicated that there are no outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The Board notes that the only service medical records 
available come from the veteran's last period of service.  
All efforts to obtain service records from his previous 
periods of service have failed.  When a veteran's service 
records are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Though 
only some of the veteran's service medical records are in the 
file, VA has made multiple failed attempts to obtain all of 
these records.  As there is no reason to believe that these 
records have any bearing on whether the veteran has a current 
diagnosis of PTSD (the reason for the denial of the claim as 
discussed below), the Board finds that their unavailability 
does not affect the disposition of the claim for service 
connection.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the preponderance of the evidence is against a 
finding that the veteran currently has a diagnosis of PTSD.  
The veteran has been evaluated several times for possible 
PTSD and the preponderance of the evidence is against a 
diagnosis.  An examination under the duty to assist would 
essentially duplicate the evaluations already of record.  As 
the weight of the evidence shows that the veteran does not 
have PTSD, the Board concludes that an examination is not 
necessary to the resolution of this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for PTSD

The veteran contends that he suffers from PTSD that was 
incurred in service.  Specifically, the veteran asserts that 
his PTSD resulted from recovering dead bodies from an 
airplane at Wake Island around June 1977.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Furthermore, where a combat veteran alleges he suffers 
disability due to a combat related inservice injury, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, although the veteran served during wartime, he does not 
allege combat service nor do his service personnel and 
treatment records indicate combat service.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Nevertheless, in this case, the evidence does not show that 
the veteran has a current diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).  Rather, despite occasional 
showings of symptoms of PTSD between October 2000 and April 
2004, which do not clearly conform to the DSM-IV, the most 
recent medical evidence of record shows that the veteran has 
diagnoses of anxiety disorder, depression, mood disorder, and 
personality disorder, but not PTSD.  

The first available medical evidence of a psychiatric 
disorder comes from a VA treatment record in October 2000, 
which notes "[d]epressive disorder.  Prob. PTSD.  Scheduled 
to see MHC."  At a November 2000 psychiatric consultation, 
the veteran's history, complaints, and symptoms were noted, 
and the examiner's impressions were major depressive disorder 
and rule-out PTSD.  In January 2001, the impression was 
moderate diffuse disease and rule-out PTSD.  In October 2001, 
the assessment was depression and rule-out PTSD.  

Subsequently, VA treatment records are silent for any 
psychiatric treatment until June 2002, at which time the 
veteran was evaluated for uncontrolled anger.  The examining 
nurse stated that the veteran had a history of depressive 
disorder and PTSD, but she did not render a diagnosis.  In 
October 2002, a psychiatric clinical nurse diagnosed the 
veteran with depressive disorder and personality disorder 
(cluster B).  In January 2003, a detailed psychiatric consult 
produced impressions of recurrent major depression and rule-
out PTSD.  In February 2003, a staff physician noted only 
problems of depressive disorder, mood disorder, and 
personality disorder.  

In March 2003, the acting chief of behavioral medicine 
diagnosed the veteran with depressive disorder and 
personality disorder.  In October 2003, the same examiner 
noted "PRIMARY DIAGNOSIS OF MOOD DISORDER NOS (WITH SOME 
ELEMENTS OF PTSD) AND PERSONALITY DISORDER NOS."

In May 2004, that examiner gave the veteran a mental status 
examination and noted an impression of PTSD.  In August 2004, 
the same examiner again provided a mental status examination 
and apparently retracted any prior diagnosis of PTSD; 
instead, she noted impressions of depression and personality 
disorder.  In November 2004, a clinical nurse noted a primary 
Axis I diagnosis of "Mood disorder/PTSD."

In July 2005, another examiner diagnosed the veteran with 
depression, mood disorder, and personality disorder.  No 
diagnosis of PTSD was rendered.  In September 2005, a nurse 
noted a previous diagnosis of "[m]ood disorder/PTSD," but a 
PTSD screening was negative, showing that the veteran did not 
have PTSD at that time.

In September 2005, the director of behavioral medicine 
rendered a sole diagnosis of anxiety disorder, although a 
depression screening was also positive.  These diagnoses were 
confirmed in a March 2006 report.  In the last piece of 
relevant medical evidence, the report of a July 2006 
examination, a staff psychiatrist rendered diagnoses of 
anxiety disorder and personality disorder, with no mention of 
PTSD.

At his April 2008 videoconference hearing, the veteran 
testified that he had a diagnosis of PTSD that was based on 
his reported in-service stressors.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, VBA Fast Letter 05-01 (Feb. 9, 2005) indicates 
that initial VA mental disorder examinations are to be 
conducted by a board certified psychiatrist, a licensed 
psychologist, a psychiatry resident under close supervision 
of an attending psychiatrist or psychologist, or a psychology 
intern under close supervision of an attending psychiatrist 
or psychologist.  As a result, the June 2002, November 2004 
and September 2005 entries can lend weight to a finding of 
currently diagnosed PTSD, but cannot stand on their own as 
competent diagnoses of PTSD for service connection.  

The record, then, reflects several rule-out PTSD entries, 
several entries that do not diagnose PTSD and one entry that 
does diagnose PTSD.  The Board notes initially that the use 
of "rule-out" indicates that an examiner thought such a 
diagnosis might be appropriate, but clearly sufficient 
criteria were not present to actually diagnose PTSD at that 
time.  The May 2004 report, which shows a diagnosis of PTSD, 
states that the veteran "CONITNUES [sic] TO HAVE INTRUSION 
AND [nightmares] OF COMBAT."  As discussed above, the Board 
notes that the veteran does not contend that he participated 
in combat or that his stressors were incurred therein, and 
his available service records confirm that fact.  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  As a result, the 
Board is unclear of the factual basis for the diagnosis of 
PTSD and can afford this opinion little weight.  The 
remaining evaluations all indicate that the veteran does not 
carry a current diagnosis of PTSD.  These evaluations have 
been from several different examiners, including the director 
of behavioral health at the VA Medical Center.  The Board can 
find no reason to discount their assessments.  

In sum, the medical evidence of record-which consists mainly 
of VA treatment records-shows that the veteran does not have 
a current diagnosis of PTSD.  On the contrary, the most 
recent medical evidence shows that he has diagnoses of 
anxiety disorder, mood disorder, personality disorder, and 
depression, but not PTSD.  Although VA treatment records have 
periodically noted a history of PTSD, symptoms of PTSD, or 
elements of PTSD, the evidence preponderates against a 
finding that the veteran has a current diagnosis of PTSD 
according to the criteria of the DSM-IV.  As noted, a 
September 2005 PTSD screening was negative, and all 
subsequent treatment records are also negative for a 
diagnosis of PTSD.  As the only diagnosis by a psychiatrist 
is undermined by its factual premise, the Board finds that 
the only remaining opinions which satisfy the Fast Letter are 
uniformly against a current diagnosis of PTSD.  As a result, 
the Board finds that the preponderance of the evidence is 
against a current diagnosis of PTSD.  Service connection 
cannot be sustained.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

As the veteran does not have a current diagnosis of PTSD, the 
Board need not address the matter of whether any such 
diagnosis is based on verified in-service stressors.  
Nevertheless, the Board notes that the medical evidence is 
devoid of any finding that the veteran's psychiatric 
symptomatology is related to service.  Thus, as the evidence 
of record shows that the veteran does not have a current DSM-
IV diagnosis of PTSD that has been linked to his alleged in-
service stressors, the Board concludes that service 
connection is not warranted.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert, supra.




ORDER

Service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


